Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Davydov et al. for the "PHASE TRACKING REFERENCE SIGNAL (PT-RS) CONFIGURATION" filed 03/06/2020 has been examined.  This application is a national stage entry of PCT/US2018/049745, International Filing Date: 09/06/2018 which Claims Priority from Provisional Application 62587910, filed 11/17/2017 and claims foreign priority to PCT/CN2017/100926, filed 09/07/2017; claims foreign priority to PCT/CN2017/ 111058, filed 11/15/2017 in China.  The preliminary amendment filed 03/06/2020 has been entered and made of record.  Claims 23-42 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
4.        Claims 240 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.  
Claim Rejections - 35 USC §101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.         The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 23, 38 is/are directed to “decode/encode DCI includes MCS, DMRS…and encode/decode PTRS based on the MCS”.  These steps are similar to the concept identified as abstract by the court cases “collecting, analyzing it, and displaying (EPG).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites “a processing circuitry, a memory, a UE, a BS” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 23-24, 30-31, 38-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US#11,153,900) in view of Xu et al. (US#11,082,150).
Regarding claims 23, 38, the references disclose a novel system and apparatus for resource mapping for PTRS based on DM-RS in wireless networks, according to the essential features of the claims.  Kim et al. (US#11,153,900) discloses an apparatus of a user equipment (UE)/base station (BS), the apparatus comprising: processing circuitry configured to: decode/encode downlink control information (DCI) from/to a base station/user equipment, wherein the DCI includes a modulation coding scheme (MCS) index and physical uplink shared channel (PUSCH) allocation (tables 3-4 & Col. 24, lines 21-42: modulation and code rate depending on modulation and coding scheme (MCS) information to start transmission and reception); encode/decode a demodulation reference signal (DM-RS) for transmission to the base station within a plurality of DM-RS symbols based on the PUSCH allocation (Fig. 18, Col. 38, line 51 to Col. 55, line 44: DCI in relation to the DMRS from an eNB); and memory coupled to the processing circuitry, wherein the memory is configured to store the MCS index (Fig. 28;  : The memory 2812/2822 is connected to the processor 2811/2821 to store various types of information for driving the processor 2811/2821).
However, Kim does not disclose expressly wherein determining a PT-RS time domain density based on an MCS index and a number count of DM-RS symbols for transmission of the DM-RS; and encode the PT-RS for transmission using a plurality of PT-RS symbols based on the PT- RS time domain density.  In the same field of endeavor, Xu et al. (US#11,082,150) teaches in Figs.2A-D schematic flowcharts of a wireless communication method, in which UE/BS receiving one or more symbols or a plurality of subcarriers, where a phase tracking reference signal (PTRS) is mapped to the one or more symbols or the plurality of subcarriers, and a time domain density of the PTRS is related to a modulation and coding scheme (MCS) (see also Fig. 3; Col. 9, line 61 to Col. 10, line 11 & Col. 32, line 34 to Col. 36, line 44: mapping a phase tracking reference signal PTRS to one or more symbols or a plurality of subcarriers based on the target MCS).
Regarding claim 24, 39-40, the reference further teaches wherein determine one or both of the PT-RS time domain density and PT-RS frequency domain density based on the TD-OCC indicator (Kim et al.: Col. 77, line 49 to Col. 78, line 3).
Regarding claim 25, the reference further teach wherein the plurality of DM-RS symbols comprises one or both of front-loaded DM-RS symbols and additional DM-RS symbols (Kim et al.: Fig. 18, Col. 38, line 51 to Col. 55, line 44).
Regarding claim 30, the reference further teach wherein the PT-RS is encoded for transmission via a digital Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform, and wherein the DCI further configures one or more of the following: a sub-carrier spacing (SCS) threshold, a bandwidth (BW) threshold, and an MCS threshold (Xu et al.: tables 10-11; Col. 25, line 10 to Col.26, line 26).
Regarding claim 31, the reference further teach wherein determine one or both of a number count of chunks and chunk size for transmitting the PT-RS symbols based on one or more of the following: the configured SCS threshold, the configured BW threshold, and the configured MCS threshold (Xu et al.: tables 10-11; Col. 25, line 10 to Col.26, line 26).
Regarding claims 41-42, these claims differ from claims Kim et al. (US#11,153,900) in view of Xu et al. (US#11,082,150) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 23, 38 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Kim in view of Xu for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for determining PTRS time/frequency domain density, resource mapping for PTRS, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently determining PTRS time/frequency domain density, resource mapping for PTRS, and would have applied Xu’s mapping a PTRS to one or more symbols based on the target MCS into Kim’s method for transmitting/receiving dedicated demodulation reference signals (DM-RSs) in a wireless communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Xu’s wireless communication method and apparatus for mapping a PTRS based on a target MCS index into Kim’s method and apparatus for transmitting and receiving RS in a wireless communication system with the motivation being to provide a method and system for determining a PT-RS configuration.
Allowable Subject Matter
10.	Claims 26-29, 32-37 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determine that at least one of the additional DM-RS symbols will collide with at least one of the PT-RS symbols at a common resource element; and puncture the at least one PT-RS symbol that is determined to collide with the at least one additional DM-RS symbol at the common resource element; shift the at least one PT-RS symbol that is determined to collide with the at least one additional DM-RS symbol to a neighboring symbol; re-map the PT-RS symbols for transmission in neighboring symbols; wherein decode control information that configures the DM-RS symbols as front-loaded DM-RS symbols and additional DM-RS symbols for the DM-RS transmission, the control information further including a first PT-RS density indicator and a second PT-RS density
indicator; map at least a first PT-RS symbol of the plurality of PT-RS symbols after a first number of symbols subsequent to the front-loaded DM-RS symbols, wherein the first number of
symbols is based on the first PT-RS density indicator; and map at least a second PT-RS symbol of the plurality of PT-RS symbols after a second number of symbols subsequent to the additional DM-RS symbols, wherein the second number of symbols is based on the second PT-RS density indicator, as specifically recited in the claims.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Lee et al. (US#10,447,319) is cited to show method and device for receiving PTRS for cancelling phase noise in wireless communication system.
The Liu et al. (US#2020/0244415) determining an association between DMRS & PTRS.
The Chen et al. (US#11,277,238) shows PTRS configuration, determination and information feedback methods and devices.
The Lee et al. (US#10,411,861) shows method for reporting channel state in wireless communication system, and apparatus therefor.
The Xu et al. (US#2022/0006560) shows wireless communication method and apparatus.
The Zhang et al. (US#11,201,764) shows communication method and apparatus.
The Xu et al. (US#2020/0186311) shows information transmission method and apparatus.
The Sun et al. (US#11,012,191) shows reference signal indication method and apparatus.
The Zhang et al. (US#11,108,605) shows PTRS processing method and apparatus.
The Zhang et al. (US#10,727,998) shows RS configuration method, apparatus & system.
The Saito et al. (US#11,018,920) shows user terminal, wireless communication method.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
05/10/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477